PER CURIAM:
Daniel V.F. Bloom appeals the district court’s order granting summary judgment in favor of Defendant Jennings in Bloom’s 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Bloom v. Jennings, No. 7:12-cv-00057-NKM-RSB, 2013 WL 1249030 (W.D.Va. Mar. 26, 2013). We deny Bloom’s motions for appointment of counsel and oral argument via video conference. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.